      Case: 4:19-cv-00115-JMV Doc #: 19 Filed: 06/23/20 1 of 2 PageID #: 600




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


FRANCES SWINDLE MARTIN                                                      PLAINTIFF

V.                                                                         NO. 4:19cv115-JMV

NANCY BERRYHILL,
Commissioner of Social Security                                              DEFENDANT




                                    FINAL JUDGMENT

       This cause is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying a claim for a period of disability, disability insurance benefits, and supplemental

security income benefits. The parties have consented to entry of final judgment by the

United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal

to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the administrative

record, the briefs of the parties, and the applicable law, and having heard oral argument, finds

as follows:

       Consistent with the Court’s oral ruling during a hearing held June 22, 2020, the Court

finds the Commissioner’s decision is not supported by substantial evidence in the record.

Specifically, there was no evidence to support the ALJ’s determination that the claimant had

the residual functional capacity (“RFC”) for light work and could, therefore, perform the six

hours of walking required for jobs in that exertional category. Indeed, the only physician

who had considered the claimant’s back impairment in combination with her knee

impairments opined the claimant was only capable of standing/walking for less than two
        Case: 4:19-cv-00115-JMV Doc #: 19 Filed: 06/23/20 2 of 2 PageID #: 601




hours during a normal workday. Of course, this opinion was rejected. Ultimately, because

the ALJ gave no function-by-function assessment of the claimant’s RFC—tied to specific

evidence—in his decision, it appears he relied solely on his own medical opinion to conclude

that findings in a September 2018 back MRI report presented limitations consistent with light

work.

         On remand, the ALJ must reconsider the claimant’s impairments and issue a new

decision. The ALJ must, at minimum, obtain the assistance of a medical consultant, who

must be provided with all the claimant’s pertinent medical records and who must submit a

physical RFC assessment, function-by-function. If necessary, the ALJ must also obtain

supplemental vocational expert testimony on the issue of whether there is any work the

claimant can perform in view of all her limitations and the relevant vocational factors. The

ALJ may conduct any additional proceedings that are not inconsistent with this ruling.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

         This, the 23rd day of June, 2020.



                                             /s/ Jane M. Virden
                                             U. S. MAGISTRATE JUDGE




                                                2
